Citation Nr: 0026130	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  96-32 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1962 to October 
1966.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision by the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in October 1996.  

The case was remanded by the Board to the RO in November 
1997.  



FINDING F FACT

The veteran's claim of service connection for PTSD is 
plausible and capable of substantiation.  



CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for PTSD.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. ); 38 C.F.R. § 3.303 (1999).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999); Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  

For certain chronic diseases, such as a psychosis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service, one year for a 
psychosis.  The presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.307, 3.309 (1999).  

Effective on March 7, 1997, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulation 38 C.F.R. § 4.125(a), a link 
established by medical evidence, between current symptoms and 
an inservice stressor, and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1999).  

Prior to March 7, 1997, the regulations with regard to 
service connection for PTSD required a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1997).  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held, in pertinent part, that where the law or regulation 
changed after a claim had been filed but before the 
administrative or judicial appeal process had been concluded, 
the version most favorable to the appellant was to be 
applied.  In this case, the effective date of the new 
regulations governing claims of service connection for PTSD 
comes during the pendency of the veteran's appeal.  As such, 
a determination must be made as to which version is more 
favorable to the veteran.  

In addition, the Board notes that tives.  In 
sum, in the Cohen case, the Court confirmed that the evidence 
must show that the veteran has a diagnosis of PTSD, that the 
veteran was exposed to a stressor(s) during service (which 
may be combat or non-combat service), and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  In the Cohen case, the Court 
provided distinctions between non-combat and combat service.  
In cases of non-combat service, the Court indicated that 
38 U.S.C.A. § 1154(b) is not applied.  If the veteran did not 
serve in combat and his stressor is therefore, not combat-
related, the Court indicated that the veteran's own lay 
testimony is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence.  The Cohen case indicated that credible supporting 
evidence includes lay/comrade statements as well as service 
department verification.  In the Cohen case, the Court noted 
that under 38 C.F.R. § 3.304(f), a current medical diagnosis 
of PTSD must be an "unequivocal" one.  The Court further 
explained that a PTSD diagnosis by a mental health 
professional must be presumed to have been made in accordance 
with Diagnostic and Statistical Manual of Mental Disorders 
(DSM) criteria.  In other words, a diagnosis of PTSD by a 
mental health examiner will be presumed to be in accordance 
with DSM criteria as to adequacy of symptomatology and 
sufficiency of stressor.  

However, the initial question to be addressed is whether the 
claim is well grounded.  A well-grounded claim is one which 
is plausible.  If he has not, the claim must fail and there 
is no further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2000); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (Court) which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The 
United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 2000).  The Court, in Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996), outlined a three prong test which established 
whether a claim is well-grounded.  The Court stated that in 
order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The Court has also stated 
that a claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

In various statements and during his personal hearing at the 
RO in October 1996, the veteran identified numerous in-
service stressful experiences.  They include both combat-
related occurrences (e.g., seeing rocket explosions and 
wounded servicemen, and being wounded during friendly fire) 
as well as noncombat related occurrences (including seeing a 
serviceman commit suicide and a near-drowning experience 
aboard a ship during service).  

The post-service medical records include an August 1994 
Report of Psychological Assessment from the National Center 
for PTSD at the Boston VA Medical Center which shows a 
diagnosis of PTSD based on the veteran's claimed stressors.  

Thus, the record shows that the veteran has asserted 
experiencing various stressful in-service event and has been 
diagnosed as having PTSD as a result of his military 
experiences.  

Under these circumstances, the Board finds that the veteran 
has met his initial burden of showing that his claim of 
service connection for PTSD is plausible and well grounded.  

Given that the veteran has presented a well-grounded claim, 
the RO must undertake further action to assist the veteran in 
order to fully develop these matters for review by the Board.  





ORDER

As a well-grounded claim of service connection for PTSD has 
been presented, the appeal to this extent is allowed, subject 
to further action as discussed hereinbelow.  



REMAND

As noted, the evidence of record is sufficient to render the 
veteran's claim well grounded.  However, further 
clarification is needed prior to an assessment of the claims 
on the merits.  Specifically, the veteran contends that he 
developed PTSD as a result of experiencing stressful 
inservice events during service in the Republic of Vietnam, 
however none of the veteran's claimed stressors have been 
verified.  

At the time of his claim of service connection, the veteran's 
claimed stressors included seeing a Vietnamese woman being 
shot at point blank range in the head.  Other claimed 
inservice stressors related to Vietnam include the following:

1.  The veteran indicated that he walked into the airplane 
hanger in Vietnam to find that one of his friends (fellow 
serviceman) committed suicide by ejecting himself from one of 
the planes into the roof of the hanger.  The veteran recalled 
seeing the dead man's legs twisted behind his head and his 
intestines strewn all about the hanger floor as his blood 
dripped from the ceiling.  

2.  The veteran also noted that, one night while returning 
from the latrine, he was stopped by a fellow marine who did 
not recognize him at first.  As such, the fellow marine 
pointed his gun directly at the veteran's chest.  

3.  The veteran also indicated that, as he and a fellow 
serviceman observed incoming rocket explosions, the fellow 
serviceman was hit in the heart with shrapnel and that he 
died in the veteran's arms.  

4.  The veteran indicated that he was wounded in the left leg 
by an M-60 machine gun during friendly fire, but that was 
told never to report the incident to anyone or he would be 
thrown out of the Marine Corps.  

The veteran also claims stressors unrelated to his service in 
Vietnam.  The veteran claimed that a stressor occurred while 
on board LST 1148, USS Sumpter County, while in the Pacific 
Ocean in March 1965.  In addition, the veteran related an 
incident that occurred while stationed in Kanohe Bay, Hawaii 
with the 1st Marine Brigade in May 1964, involving a near 
drowning incident.  

As noted, the veteran's service personnel records indicate 
that the veteran served in the Republic of Vietnam from May 
1965 to June 1965.  The veteran's service medical records are 
negative for any complaints, findings or diagnosis of 
psychiatric disability and for treatment of a gunshot wound 
to the left leg.  However, the veteran's medical examination 
at discharge in October 1966 shows evidence of an identifying 
body mark on the lower left leg.  

In a December 1996 letter, the RO attempted to verify the 
combat stressors with the Department of the Navy, 
Headquarters U.S. Marine Corps, Personnel Management Support 
Branch (MMSB), and the Marine Corps Historical Center, 
History and Museums Division, Building 58, Washington Navy 
Yard.  In a December 1996 response, the Marine Corps 
indicated that a search of the unit diaries of H&MS-11, MAG-
11 (the veteran's unit in Vietnam) for May and June 1965 did 
not show any record of servicemen wounded in action, killed 
in action, or any reported injuries in that unit.  In 
addition, the December 1996 Marine Corps response indicated 
that civilian incidents were not normally found in combat 
records and extremely difficult to verify.  

Thereafter, in June 1997, the RO requested that the Marine 
Corps provide Command Chronologies for H&MS-11, MAG-11 for 
May and June 1965.  In a January 1997 response, the Marine 
Corps Historical Center indicated that the earliest command 
chronology in their files from H&MS-11 was dated in February 
1966.  

In its November 1997 Remand, the Board directed the RO to 
afford the veteran an opportunity to submit additional 
evidence necessary to verify his claimed stressors.  
Specifically, the veteran was to supply the name of the 
marine who committed suicide by ejecting himself from a plane 
in June 1965, as well as the name of his superior who told 
him not to report his left leg injury.  In addition, the RO 
was directed to afford the veteran a VA examination to 
determine the etiology of the veteran's scar of the lower 
left leg and whether his left lower leg displayed residuals 
of a bullet injury.  

The Board also noted that, in an October 1996 letter, the 
veteran stated that, when he was on the LST 1148 U.S.S 
Sumpter County in March 1965 on the way to Okinawa he was 
almost washed overboard and that another serviceman had been 
lost overboard a few days before.  The Board requested that 
the RO attempt to verify the loss of the serviceman in March 
1965.  It appears that no such attempt was made by the RO.  

Pursuant to the directives set forth in the Remand, the 
veteran was afforded a VA examination in November 1998.  The 
report indicated that the veteran had sustained a gunshot 
wound to his left lower leg in July 1965 while in Vietnam.  
The report also noted that the bullet had been removed later 
that day and that the veteran had sustained multiple scars 
from rocket explosions on the anterior aspect of both lower 
legs.  On physical examination of the left lower leg, there 
was a 1-inch long by 3/4-inch wide faintly visible scar just 
anterior to the gastrocnemius of proximal left lower leg.  
The scar was nontender.  The tissue under the scar was 
slightly depressed.  There were multiple brownish areas of 
discoloration over the anterior aspects of both legs from 
knee to ankle which the veteran described as being secondary 
to a rocket's explosion.  The examiner noted that the scars 
were not symptomatic, just very disfiguring.  X-ray studies 
revealed two tiny metallic density foreign bodies seen only 
on the PA view.  There was no significant bony abnormality, 
and no evidence of fracture.  Diagnosis was that of gunshot 
wound, left lower leg, with no residual muscular loss or 
functional loss, but some discomfort and slight soft tissue 
loss.  

In summary, the Board finds that the RO has not fully 
complied with all of the directives set forth in the November 
1997 Remand. the remand.  It was further held 
that where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  The 
Court also noted that its holdings in that case are precedent 
to be followed in all cases presently in remand status.  

In light of the foregoing, this case must be remanded to the 
RO for the actions set forth below.  

1.  The RO should associate with the 
claims file any VA and private medical 
reports of the veteran, that are not 
currently in the claims file, documenting 
diagnosis and ongoing treatment for PTSD.  

2.  The RO should request the MMSB to 
verify the loss of a serviceman in March 
1965 from the LST. 1148, U.S.S. Sumpter 
County.  

3.  The veteran should be given another 
opportunity to provide the name of the 
serviceman who committed suicide by 
ejecting himself from a plane in June 
1965.  He should also be requested to 
list the place, date, and where he was 
assigned when the left leg injury 
occurred.  

4.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled to undergo a comprehensive VA 
psychiatric examination, to be conducted 
by a psychiatrist, to assess the nature 
and etiology of all current psychiatric 
disability to include claimed PTSD.  The 
entire claims folder, to include a 
complete copy of this REMAND, must be 
provided to and be reviewed by the 
examiner.  The physician should provide a 
multi-axial diagnosis, reporting all 
psychiatric diagnoses found to be 
present.  Further, for each psychiatric 
disorder diagnosed, the examiner should 
indicate whether it is at least as likely 
as not that such disorder is a result of 
the veteran's active military service.  
With regard to the claimed PTSD, if any 
combat action (to which a purported 
stressor is deemed related) or specific 
in-service stressful experience(s) is/are 
found to be corroborated by the record, 
the examiner should specifically indicate 
whether such action/experience(s) is/are 
sufficient to support a diagnosis of 
PTSD.  If so, the examiner should 
specifically indicate how the other 
diagnostic criteria for the condition are 
met, and comment upon the link between 
the current symptomatology and the in-
service combat action/stressful 
experience(s) referred to above.

5.  After completion of the above 
requested development, the RO should 
again review the veteran's claim of 
service connection for PTSD under both 
the old and the new regulations in light 
of Karnas.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations to 
include the new and old versions of 
38 C.F.R. § 3.304(f).  They should also 
be afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until he is further informed, but he may furnish additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 


- 12 -


